Citation Nr: 1808176	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.

The Board remanded the matter in August 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing his appeal of the issue of entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 20 percent for a right shoulder disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3) (2017).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2017).

The Veteran submitted a written statement in March 2017 withdrawing the appeal of entitlement to an initial rating in excess of 20 percent for a right shoulder disability.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, that withdrawal is effective.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning the issue on appeal.  38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to an initial rating in excess of 20 percent for a right shoulder disability.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for a right shoulder disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


